Citation Nr: 1648474	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans Legal Advocacy Group


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to July 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in Roanoke, Virginia.

This matter was denied by the Board in June 2013.  At that time, the issue was captioned and evaluated as one to reopen a claim of entitlement to service connection for a right foot disability.  The U.S. Court of Appeals for Veterans Claims (Court) issued an October 2014 memorandum decision wherein it vacated the Board's June 2013 denial.  The claim was then remanded to the Board for consideration consistent with the Court's decision.  In March 2015, the Board determined that new and material evidence had been submitted sufficient to reopen the claim of service connection for a right foot disability; the claim for service connection for a right foot disability under a merits analysis was remanded for further development.  It was again remanded by the Board in February 2016 for further development.


REMAND

The Board finds the September 2015 VA foot examination and March 2016 addendum opinion are both inadequate for the purpose of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither opinion sufficiently addresses the matter of whether the pre-existing right foot pes planus was aggravated beyond the natural progression of the disease during the Veteran's active service or whether a right foot disability, other than pes planus, was directly related to his active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

Notably, the September 2015 VA opinion fails to address whether any currently diagnosed right foot disorder, other than pes planus, to include, but not limited to, plantar fasciitis and right posterior tibial insertional tendonitis, was related to the prolonged wearing of boots and prolonged standing during service.  Moreover, in rendering this opinion, the examiner was to reconcile their opinion with the opinion of M. C., M.D. in an August 2008 opinion that the Veteran's posterior tibial tendonitis was likely related to service.  Given that the examiner failed to address the initial question posed as to prolonged wearing of boots and prolonged standing during service, any subsequent comment by the examiner on Dr. M. C.'s opinion is also rendered inadequate.  The March 2016 addendum opinion is also inadequate for two reasons.  First, it simply cuts and pastes a portion of the September 2015 opinion, with a confusing omission of and additions to prior statements.  It also fails to sufficiently reconcile comments made in the September 2015 report that the Veteran's August 1993 injury to the right big toe "precipitated the predominance of right sided symptoms."  

Given the continued inadequacies in the VA opinions, a remand is warranted in order to provide the Veteran with a new VA examination that addresses the questions delineated below. 

Accordingly, the case is remanded for the following action:
	
1.  The Veteran must be afforded a VA examination to determine the nature and etiology of the claimed right foot disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.  

a) The examiner must provide an opinion as to whether the evidence of record shows that the Veteran's pre-existing right foot pes planus had an increase in disability during service and if so, the examiner must state the specific evidence upon which this opinion is based.  In answering this question, the examiner must specifically address the August 1993 injury to the right great toe.

b) If the examiner finds that the evidence of record shows that the Veteran's pre-existing right foot pes planus had an increase in disability during service, the examiner must state whether the increase in disability was due to the natural progression of the disease or whether such worsening constituted chronic aggravation of the disorder due to service.  Aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  The examiner must state the specific evidence upon which this opinion is based.

c) The examiner should also render an opinion as to whether any previously or currently diagnosed right foot disability, other than pes planus, to include, but not limited to, plantar fasciitis and right posterior tibial insertional tendonitis, had its onset in service or is related to any in-service disease, event, or injury, to include injury to the right great toe in August 1993.  

(i) In answering this question the examiner must also specifically address the Veteran's contentions that his right foot disability is the result of prolonged wearing of boots and prolonged standing during his active military service.  

(ii) In answering this question, the examiner must also specifically address the August 2008 opinion of the Veteran's private physician, Dr. M. C., that the Veteran's posterior tibial tendonitis was likely related to service and if necessary, reconcile the examiner's own opinion with Dr. M. C.'s findings.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal under a merits analysis, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

